DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vokaliga et al., US 9,933,947 [hereinafter, Vokaliga].
Vokaliga teaches an apparatus [see figure 1, col. 5, lines 10-20; application executing on one or more hosts 14 may perform a read or write operation resulting one or more data requests to the data storage system 12] and a method steps thereof comprising: storing, on a first storage system, a dataset that is synchronously replicated across a plurality of storage systems [see figure 3 and col. 10, line 66 through col. 11, line 28; data write from host to the first storage system and synchronously writing the data to a second storage system]; identifying, by the first storage system, one or more input/output (I/O) requests directed to the dataset [see col. 6, line 63 through col. 7, line 22; the host adapter HAs may be used in translating the host request to the storage device access; therefore, identifying one or more I/O requests directed to a particular data set is implied], wherein the one or more I/O requests are initiated by an application coupled with a platform of the first storage system [see again fig. 1, col. 5, lines 10-20; application within the host is coupled to the first storage system 12]; and servicing, by the first storage system, the one or more I/O requests directed to the dataset [see col. 7, lines 24-30; I/O operations are perform on drives 16].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer program product” can be reasonably interpreted as a program per se.  Furthermore, the “computer readable medium” could also reasonably interpreted as a transitory medium.  In order to overcome this “non-statutory” rejection, applicant is suggested to replace the preamble of claim 15 with –A non-transitory computer readable medium embodied therein computer program instructions, that when executed by a computer, cause the computer to carry out the steps of: -- and replace “[T]the computer program product” in line 1 of claims 16-20 with –[T]he non-transitory computer readable medium--.
Allowable Subject Matter
Claims 2-3, 5, 7 and 9-10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently claims 4, 6, 11 and 13 would also be allowable over the prior art of record.
Similarly to claims 2-7 and 9-14, claims 16-20 would also be allowable over the prior art of record given that the claims are amended as suggested by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al., US 2021/0124762, teaches synchronous replication data among storage servers [see para. 0019].
Chhaparia, US 2016/0026442, teaches application inside a software container [see para. 0087].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/            Primary Examiner, Art Unit 2137